Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 06/22/2020.  These drawings are acceptable.

Response to Arguments
Applicant’s response filed on 12/16/2021 overcomes the previously raised Drawing Objections, Objections to the Specification and 112b Rejections. Additionally, applicant’s incorporation of previously indicated allowable subject matter into the independent claims overcomes the prior art of record, thus placing the application in condition for allowance.

Allowable Subject Matter
Claims 1-3 and 5-21 (20 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are Hosoda (US 7,296,586), Adams (US 2004/0046670), Ayresman (US 5,979,481), Ostand (US 5,816,283), McRae (US 2010/0025406), Stearns (US 7,721,557), Abdo (US 2007/0125789), Tiger (US 2015/0041011), McDermott (US 6,326,896), Rednour (US 2,918,928) and deBerardinis (US 2009/0134171). Hosoda, Adams, Ayresman and Ostand teaches of various examples of gas blanketing and vent systems similar to applicant’s general invention. McRae, Stearns and Abdo teaches of various system teaching the various uses and implementations of “low volume hydrocarbon tank” similar to a feature of the claimed invention. McDermott and Tiger teaches of methods of monitoring the conditions of a tank system similar to a feature of the claimed invention. Rednour and deBerardinis teaches of tanks mounted to a rail car similar to a feature of the claimed invention. Notice that while the prior art does teaches systems with similar features to the claimed invention, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the hydrocarbon tank system and the method to maintain and monitor the hydrocarbon tank system comprising the low volume hydrocarbon tank (10), the source of inert gas (20) and the pressure regulator (30) having the pressure threshold at which produces the effects of the claimed invention in combination with all the limitations as claimed in claims 1-3 and 5-21 and as shown in at least Figs. 1-2 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753